        Case 1:19-cv-02399-RDM Document 50-3 Filed 03/05/21 Page 1 of 1




                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


                                                  )
ANDREW G. MCCABE,                                 )
                                                  )
                      Plaintiff,                  )
                                                  )
        v.                                        )
                                                  )        Civil Action No. 19-2399 (RDM)
WILLIAM P. BARR,                                  )
in his official capacity as                       )
ATTORNEY GENERAL OF THE                           )
UNITED STATES, et al.,                            )
                                                  )
                      Defendants.                 )
                                                  )


                                     [PROPOSED] ORDER

       The Court, having considered Plaintiff’s Motion to Compel Defendants’ Production of

Documents and Supporting Statement of Points and Authorities, and the Court having been

sufficiently advised and informed,

       IT IS HEREBY ORDERED that Plaintiff’s Motion is GRANTED.



       IT IS SO ORDERED on this the ____ day of ______, 2021.




                                                         RANDOLPH D. MOSS
                                                         United States District Judge
